Citation Nr: 1440767	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to March 1969 (and had one year, seven months, and fifteen days of prior service, apparently in the Marine Corps reserves).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim seeking service connection for a left foot disability, and granted service connection for PTSD, rated 50 percent effective October 6, 2009.  In July 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of service connection for a left foot disability on de novo review and regarding the rating for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied the Veteran service connection for a left foot disability on the basis that the evidence did not show a current left foot disability, or that such disability might be related to his service.

2.  Evidence received since the August 2004 rating decision includes evidence not of record at the time of that decision that suggests the Veteran may have injured his left foot during service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left foot disability; and raises a reasonable possibility of substantiating the claim. 
CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefit sought with respect to the issue addressed on the merits is being granted and the remaining issues are being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An August 2004 rating decision denied the Veteran's claim of service connection for a left foot disability, based essentially on a finding that there was no current diagnosis of such disability, and no evidence that such disability might be related to service.  He was properly notified of the decision and of his appellate rights, and did not file a timely notice of disagreement with that decision (or submit evidence in the year following); therefore, it is final based on the evidence of record at the time of the decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence received since the May 2010 rating decision includes the Veteran's sworn testimony during the July 2014 videoconference hearing indicating he sustained a left foot injury during Marine Corps basic training at Parris Island, South Carolina (where he was assigned to the "386, 3rd Platoon,") in August or September, 1965.  He related he was seen at a unit dispensary, and was found to have a bone spur, which was treated.  He further indicated that thereafter he reinjured his left foot in combat while stationed at the Phu Bai base camp.  His representative advised that the initial foot injury occurred during a period of active duty for training (ACDUTRA), which is consistent with the DD-214 pre- April 1967 service.  The testimony and argument presented at the hearing provide new information regarding an injury in service and identify a potential chronic foot disability (bone spur) which might be corroborated by examination.  For the purpose of reopening, such evidence is presumed credible.  As it addresses both whether there is current disability, and whether such disability may be related to service, it pertains to unestablished facts necessary to substantiate the claim of service connection for a left foot disability and raises a reasonable possibility of substantiating such claim.  Consequently, particularly considering the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disability must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left foot disability is granted.


REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

Further development is needed for proper de novo consideration of the claim of service connection for a left foot disability.  Specifically, service treatment records (STRs) from the Veteran's pre-April 1967 service must be specifically sought and secured (as they are constructively of record -and if they show that chronic pathology appeared during ACDUTRA would be strong evidence in support of the claim).  In addition, the periods of ACDUTRA must be verified, and it must be established for the record whether or not he served in combat, as alleged (and warrants consideration of this claim under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b)).

While the Veteran testified he was not receiving any current treatment for his left foot, if he has received any since, records of such treatment could contain pertinent information, and must be secured.  Finally, if warranted by the fruit of other development ordered, a new examination may be necessary.

Regarding the appeal seeking an increased rating for PTSD, the most recent VA examination was conducted in February 2010.  At the time, the Veteran was assigned a GAF score of 55, and the examiner opined that his PTSD was productive of occupational and social impairment with reduced reliability and productivity.  At the July 2014 hearing, the Veteran reported that he has since received regular psychiatric treatment (including group therapy) at the Gainesville, Florida VA Medical Center (MC).  There are no records of such treatment in the record.  Outstanding records of VA treatment the Veteran has received for PTSD are pertinent evidence that may be critical to his claim, are constructively of record, and must be secured.  At the July 2014 hearing the Veteran alleged that his PTSD has increased in severity since his February 2010 VA examination.  In light of the allegation of worsening, and the lengthy (4+ years) interval since he was last examined, a new examination to assess the PTSD is indicated.  

Finally, the Veteran allegation that he was laid off due to symptoms of PTSD raises an inferred claim for a total disability rating based on individual unemployability (in the context of the increased rating claim).  Development of the circumstances of the termination of his employment is needed to properly address any questions regarding the impact of his psychiatric disability on employability.

The case is REMANDED for the following:

1. The AOJ should make a formal finding for the record as to whether or not the Veteran served in combat, as alleged, and is entitled to consideration of his service connection claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b) (outlining the evidence that supports the determination).  [The May 2010 rating decision that granted service connection for PTSD implies, but does not specifically find, that he had combat service.]

2. The AOJ should arrange for verification of the Veteran's pre-April 1967 service (including the period of ACDUTRA for Marine Corps basic training) and arrange for exhaustive development to secure complete records of any medical treatment he may have received during a period or periods of ACDUTRA prior to April 1967 (to specifically encompass contacting the medical facility at Parris Island, South Carolina, any storage facility where records from Parris Island may have been retired, and the Veteran's Marine Corps reserve unit).  If such records are unavailable, the scope of the search must be noted in the record.  

3. The AOJ should ask the Veteran whether he has received any treatment for his left foot disability since the July 2014 hearing, and thereafter secure all records of such treatment as well as complete clinical records of all evaluations and treatment he has received for PTSD (records of which are currently outstanding).  He must assist in this matter by identifying all providers of his psychiatric treatment, and submitting releases for VA to secure records from any private providers.  

The AOJ should also ask the Veteran for detailed information regarding the circumstances of his alleged termination of employment in 2000 or 2001 due to PTSD symptoms, and to provide the releases necessary for VA to secure from the employer information pertaining to such termination.  The RO should then contact the employer and secure the information pertaining to the circumstances of the Veteran's lay-off.  

4. If records secured pursuant to the development ordered above show a left foot injury in service (e.g. show a  fracture or a bone spur appearing during ACDUTRA) or the Veteran is determined to have served in combat, the AOJ should arrange for the Veteran to be examined by an orthopedist or podiatrist to determine the nature and likely etiology of his left foot disability.  The entire record must be reviewed in connection with the examination, and any tests or studies deemed necessary (to specifically include X-rays) must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each left foot disability entity found.  Specifically, do X-rays show evidence of an old fracture/or a bone spur?

b. For each left foot disability entity diagnosed, please opine as to whether it is at least as likely as not (a 50 % or better probability) that such disability is related to his military service (i.e., any fracture or bone spur in service or as due to a combat injury).  

c. If records show a left foot bone spur was noted in service, is any current left foot disability attributable to such finding?.

The examiner must include rationale for all opinions.

5. The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in connection with the examination.  The examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent (and any other symptoms of similar gravity).  The examiner should comment on the effect the symptoms have on social and occupational functioning.

All opinions must include a complete rationale.

6. The AOJ should then review the record, arrange for any further development indicated (e.g., regarding a TDIU rating if such remains raised in the context of the rating for PTSD), and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


